Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152291                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152291
                                                                    COA: 325149
                                                                    Oakland CC: 2002-186193-FH
  BRIAN LEE MEEK,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 26, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

         BERNSTEIN, J., would remand this case to the Court of Appeals as on leave
  granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2016
           p0922
                                                                               Clerk